RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for entry into AFCP 2.0, claim amendments, and remarks filed on 10/17/2022 have been received. 
Applicant’s request for continued examination filed on 10/18/2022 have been received. 
In the response filed on 10/17/2022, claims 29, 32-34, and 38 were amended; and claims 39-41 were added. 
Claims 19-21 and 28-41 are pending. Claims 1-18 and 22-27 are canceled. Claims 19-21 and 28-41 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

After Final Consideration Pilot Program
Applicant's request for entry into AFCP 2.0 filed on 10/17/2022 is acknowledged, but is moot in view of the RCE filed on 10/18/2022. 
Withdrawn Rejections
The 35 USC 112 rejections of claims 19-21 and 28-38, made of record in the office action mailed on 5/18/2022, have been withdrawn due to applicant’s amendment filed on 10/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 32-34 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 32-34 were amended changing the previously presented phrase “the green fodder flavors” to “the green fodder”. Claims 32-34 depend from claims 28 and 29. Claim 29 establishes “green fodder flavors”. The claims do not establish the presence of green fodder. The phrase “the green fodder” lacks antecedent basis. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 28-33, and 35-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hatton et al., EP 0 174 821 A2; in view of Artiga-Gonzalez et al., US 2010/0022437 A1; Meakins, Chapter 10, The Safety and Toxicology of Fragrances; and Högnadóttir, Flavor Perception and Volatile Compounds in Fish.
Independent claim 29 and dependent claims 19-21, 28, 30-33, 35, and 37-41
Regarding claim 29: Hatton discloses administering dairy cows (test cattle, p. 15, ln. 13; note that cattle references dairy cows, p. 1, ln. 14) a feed (straw, p. 15, ln. 13) supplemented with a feed additive comprising natural or synthetic green fodder flavors (green notes, p. 3, ln. 9-10). 
monounsaturated or polyunsaturated
Hatton discloses green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (p. 3, ln. 4-6). Hatton discloses the green fodder flavors comprises at least one analogue of hexanal (saturated aldehydes such as n-hexanal and 3,5,5-trimethyl hexanal, p. 3, ln. 14-15). Hatton discloses preferred and exemplary embodiments comprising green fodder flavors that is an analogue of hexanal. Hatton discloses a preferred composition comprises n-hexanol (p. 6, ln. 1). Hatton discloses n-hexanal in example I (p. 8, ln. 4); example II (p. 9, ln. 4); example III (p. 10, ln. 4); example IV (p. 11, ln. 4); example VI (p. 12, ln. 4); example VIII (p. 14, ln. 4); and example X (p. 16, ln. 4). 
Hatton does not disclose the green fodder flavors comprise at least one monounsaturated or polyunsaturated analogue of hexanal. 
Artiga-Gonzalez is drawn to fragrances (abstract). Artiga-Gonzalez discloses green notes may be provided by compounds including monounsaturated analogues of hexanal (2-hexenal, 3-hexenal, para 0038) and polyunsaturated analogues of hexanal (2,4-hexadienal, para 0038). 
Meakins is drawn to the Chemistry of Fragrances (title). Meakins discloses a monounsaturated analogues of hexanal (trans-hex-2-enal) exhibits an intense green, fruity, vegetable-like odour (p. 177, top para). 
Högnadóttir is drawn to flavor perception and volatile compounds (title). Högnadóttir discloses six carbon compounds provide green plant-like aroma (p. 16, top para). Högnadóttir discloses hexenal and monounsaturated analogues of hexanal (trans-hex-2-enal, cis-3-hexenal, and 2-hexenal) contribute green-plant-like aldehyde aromas (p. 16, top para).
Artiga-Gonzalez, Meakins, and Högnadóttir are analogous are related to green note compounds. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms, as taught in Hatton, with green note producing monounsaturated analogues of hexanal and/or green note producing polyunsaturated analogues of hexanal, as taught in Artiga-Gonzalez, Meakins, and Högnadóttir, to obtain a method of administering dairy cows green fodder flavors that comprise at least one of a green note producing monounsaturated analogues of hexanal or a green note producing polyunsaturated analogues of hexanal. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a method of feeding a cow a green flavor that comprises green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms wherein the green note producing aliphatic compounds are selected from at least one a green note producing monounsaturated analogues of hexanal or a green note producing polyunsaturated analogues of hexanal. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to select a green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms wherein the green note producing aliphatic compounds are selected from at least one a green note producing monounsaturated analogues of hexanal or a green note producing polyunsaturated analogues of hexanal because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Hatton discloses green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (p. 3, ln. 4-6). Hatton discloses the green fodder flavors comprises at least one analogue of hexanal (saturated aldehydes such as n-hexanal and 3,5,5-trimethyl hexanal, p. 3, ln. 14-15). Artiga-Gonzalez discloses green notes may be provided by compounds including monounsaturated analogues of hexanal (2-hexenal, 3-hexenal, para 0038) and polyunsaturated analogues of hexanal (2,4-hexadienal, para 0038). Meakins discloses a monounsaturated analogues of hexanal (trans-hex-2-enal) exhibits an intense green, fruity, vegetable-like odour (p. 177, top para). Högnadóttir discloses hexenal and monounsaturated analogues of hexanal (trans-hex-2-enal, cis-3-hexenal, and 2-hexenal) contribute green-plant-like aldehyde aromas (p. 16, top para). As such, the selection of a green note producing aliphatic compound selected from at least one a green note producing monounsaturated analogues of hexanal or a green note producing polyunsaturated analogues of hexanal for the purpose of product in a green flavor is prima facie obvious. 
wherein the feed is supplemented with said green fodder flavor(s) in a dose from 0.0025 to 0.5 g / kg based on the total weight of the supplemented feed.
Hatton discloses typically 50 grams of active ingredients are used per tonne of feed (p. 7, ln. 17-18). 1 tonne = 1,000 kg. Therefore, Hatton suggests 0.05 g active ingredient (green fodder flavor) /kg supplemented feed. 
Furthermore per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, Hatton discloses green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (p. 3, ln. 4-6). Hatton discloses the green fodder flavors comprises at least one analogue of hexanal (saturated aldehydes such as n-hexanal and 3,5,5-trimethyl hexanal, p. 3, ln. 14-15). Hatton discloses preferred and exemplary embodiments comprising green fodder flavors that is an analogue of hexanal. Hatton discloses a preferred composition comprises n-hexanol (p. 6, ln. 1). Hatton discloses n-hexanal in example I (p. 8, ln. 4); example II (p. 9, ln. 4); example III (p. 10, ln. 4); example IV (p. 11, ln. 4); example VI (p. 12, ln. 4); example VIII (p. 14, ln. 4); and example X (p. 16, ln. 4). Artiga-Gonzalez discloses green notes may be provided by compounds including monounsaturated analogues of hexanal (2-hexenal, 3-hexenal, para 0038) and polyunsaturated analogues of hexanal (2,4-hexadienal, para 0038). Meakins discloses a monounsaturated analogues of hexanal (trans-hex-2-enal) exhibits an intense green, fruity, vegetable-like odour (p. 177, top para). Högnadóttir discloses hexenal and monounsaturated analogues of hexanal (trans-hex-2-enal, cis-3-hexenal, and 2-hexenal) contribute green-plant-like aldehyde aromas (p. 16, top para). Therefore, the concentration (“green fodder flavor(s) in a dose from 0.0025 to 0.5 g / kg based on the total weight of the supplemented feed”) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
natural or synthetic green fodder flavors (claim 29, ln. 3)
The phrase “natural or synthetic green fodder flavors” (claim 29, ln. 3) includes all possible forms of the flavors. In other words, a flavor is either natural or synthetic. As such, the prior art’s teaching is necessarily one of a natural or synthetic flavor. 
for increasing the feed intake frequency of dairy cows (claim 23, ln. 1); and wherein the added green fodder flavors cause said increase of the feed intake frequency of dairy cows (claim 29, ln. 5-6)
The phrase “for increasing the feed intake frequency of dairy cows” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  In the present case, the prior art discloses administering dairy cows feed comprising a natural or synthetic green fodder flavors (Hatton, p. 3, ln. 9-10), wherein the green fodder flavors comprises green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (Hatton, p. 3, ln. 4-6), wherein the green note producing aliphatic compounds include hexanal (Hatton, p. 3, ln. 15). See also the discussions of Artiga-Gonzalez, Meakins, and Högnadóttir above. As such, the claimed intended does not must result in a manipulative difference between the claimed invention and the prior art. 
With respect to the property that the “the added green fodder flavors cause said increase of the feed intake frequency of dairy cows”: The recognition of the property (“the added green fodder flavors cause said increase of the feed intake frequency of dairy cows”) does not distinguish the claimed invention from the prior art for the following reasons.
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection. MPEP 2112 III. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112 IV. 
Per MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.
In the present case, the “use”, i.e. the added green fodder flavors cause said increase of the feed intake frequency of dairy cows, is directed to the property of the composition. The prior art suggests a composition within the breadth of the claimed composition, i.e., a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprise green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (Hatton, p. 3, ln. 4-6), wherein the green note producing aliphatic compounds include hexanal (Hatton, p. 3, ln. 15). See also the discussion of Artiga-Gonzalez, Meakins, and Högnadóttir above. The prior art discloses the manipulative step of “administering” the composition. Hatton discloses the green aroma is the “most important single factor in obtaining” (p. 3, ln. 1-2) improved acceptability (p. 2, ln. 22). As such, the “use” is tantamount only to finding a property in the old composition.
Regarding claim 19: Hatton discloses hexanal (p. 3, ln. 15; p. 14, ln. 4). Artiga-Gonzalez discloses green notes may be provided by compounds including monounsaturated analogues of hexanal (2-hexenal, 3-hexenal, para 0038) and polyunsaturated analogues of hexanal (2,4-hexadienal, para 0038). Meakins discloses a monounsaturated analogues of hexanal (trans-hex-2-enal) exhibits an intense green, fruity, vegetable-like odour (p. 177, top para). Högnadóttir discloses hexenal and monounsaturated analogues of hexanal (trans-hex-2-enal, cis-3-hexenal, and 2 hexenal) contribute green-plant-like aldehyde aromas (p. 16, top para).
Regarding claim 20: The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” In the present case, the specification and/or claims fail to identify what the basic and novel characteristics actually are. Therefore, the phrase “consisting essentially of” will be construed as equivalent to “comprising.” Hatton discloses hexanal (p. 3, ln. 15; p. 14, ln. 4). Artiga-Gonzalez discloses green notes may be provided by compounds including monounsaturated analogues of hexanal (2-hexenal, 3-hexenal, para 0038) and polyunsaturated analogues of hexanal (2,4-hexadienal, para 0038). Meakins discloses a monounsaturated analogues of hexanal (trans-hex-2-enal) exhibits an intense green, fruity, vegetable-like odour (p. 177, top para). Högnadóttir discloses hexenal and monounsaturated analogues of hexanal (trans-hex-2-enal, cis-3-hexenal, and 2 hexenal) contribute green-plant-like aldehyde aromas (p. 16, top para).
Regarding claim 21: Hatton discloses the flavors used are in undiluted form, optionally provided on a feed-qualified carrier (p. 7, ln. 10-15). 
Regarding claim 28: The discussion of MPEP 2144.05 II applies here as above. 
In the present case, Hatton discloses green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (p. 3, ln. 4-6). Hatton discloses the green fodder flavors comprises at least one analogue of hexanal (saturated aldehydes such as n-hexanal and 3,5,5-trimethyl hexanal, p. 3, ln. 14-15). Hatton discloses preferred and exemplary embodiments comprising green fodder flavors that is an analogue of hexanal. Hatton discloses a preferred composition comprises n-hexanol (p. 6, ln. 1). Hatton discloses n-hexanal in example I (p. 8, ln. 4); example II (p. 9, ln. 4); example III (p. 10, ln. 4); example IV (p. 11, ln. 4); example VI (p. 12, ln. 4); example VIII (p. 14, ln. 4); and example X (p. 16, ln. 4). Artiga-Gonzalez discloses green notes may be provided by compounds including monounsaturated analogues of hexanal (2-hexenal, 3-hexenal, para 0038) and polyunsaturated analogues of hexanal (2,4-hexadienal, para 0038). Meakins discloses a monounsaturated analogues of hexanal (trans-hex-2-enal) exhibits an intense green, fruity, vegetable-like odour (p. 177, top para). Högnadóttir discloses hexenal and monounsaturated analogues of hexanal (trans-hex-2-enal, cis-3-hexenal, and 2-hexenal) contribute green-plant-like aldehyde aromas (p. 16, top para). Therefore, the concentration (“used in an amount which is sufficient to give the dairy cows a daily dose of 0.05 to 10 g/animal/d”) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 30: Hatton discloses feedstuffs of plant origin (silage, hay, straw, and growing grass, p. 4, ln. 22-24; straw, p. 15, ln. 13).
Regarding claim 31: Hatton discloses secondary cereal products (starch, maltodextrin, p. 7, ln. 14-15). Hatton discloses mineral foodstuffs (sodium, calcium, or potassium, p. 7, ln. 1-4). 
Regarding claim 32: Hatton discloses grass (p. 4, ln. 24).
Regarding claim 33: Hatton discloses green fodders are distinguished by a high fraction of structural carbohydrates which is heterogeneous with respect to components (silage, hay, straw, and growing grass, p. 4, ln. 22-24; straw, p. 15, ln. 13).
Regarding claim 35: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01.
Hatton discloses in the winter period dairy cattle are fed a mixture of compounded feeds and silage, and the higher the compounded feed content the higher the milk yield (p. 1, ln. 14-17). Hatton discloses silage content can be used to control the milk yield (p. 1, ln. 17-18). Hatton discloses the green flavors improve palatability for animals that are reluctant to graze (p. 4, ln. 24); improves the acceptability to an animal of vegetable foods (p. 2, ln. 5 and 22); and provides a synergistic, strong, consistent and lingering effect in improving the acceptability of the food (p. 2, ln. 9-12). Hatton discloses the green aroma is the “most important single factor in obtaining” (p. 3, ln. 1-2) improved acceptability (p. 2, ln. 22). As such, Hatton implies the treated feed may be administered to lactating cows. 
Note that a cow produces milk during lactation. 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to administer treated feed to administered to the dairy cows during lactation because the treated feed improves palatability for animals that are reluctant to graze (p. 4, ln. 24); improves the acceptability to an animal of vegetable foods (p. 2, ln. 5 and 22); and provides a synergistic, strong, consistent and lingering effect in improving the acceptability of the food (p. 2, ln. 9-12).
Regarding claims 37 and 38: Meakins discloses trans-hex-2-enal (p. 177, top para). Högnadóttir discloses (trans-hex-2-enal, p. 16, top para).
Regarding claims 39-40: Hatton discloses typically 50 grams of active ingredients are used per tonne of feed (p. 7, ln. 17-18). 1 tonne = 1,000 kg. Therefore, Hatton suggests 0.05 g active ingredient (green fodder flavor) /kg supplemented feed. 
Furthermore the discussion of MPEP 2144.05 II applies here as above. 
In the present case, Hatton discloses green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (p. 3, ln. 4-6). Hatton discloses the green fodder flavors comprises at least one analogue of hexanal (saturated aldehydes such as n-hexanal and 3,5,5-trimethyl hexanal, p. 3, ln. 14-15). Hatton discloses preferred and exemplary embodiments comprising green fodder flavors that is an analogue of hexanal. Hatton discloses a preferred composition comprises n-hexanol (p. 6, ln. 1). Hatton discloses n-hexanal in example I (p. 8, ln. 4); example II (p. 9, ln. 4); example III (p. 10, ln. 4); example IV (p. 11, ln. 4); example VI (p. 12, ln. 4); example VIII (p. 14, ln. 4); and example X (p. 16, ln. 4). Artiga-Gonzalez discloses green notes may be provided by compounds including monounsaturated analogues of hexanal (2-hexenal, 3-hexenal, para 0038) and polyunsaturated analogues of hexanal (2,4-hexadienal, para 0038). Meakins discloses a monounsaturated analogues of hexanal (trans-hex-2-enal) exhibits an intense green, fruity, vegetable-like odour (p. 177, top para). Högnadóttir discloses hexenal and monounsaturated analogues of hexanal (trans-hex-2-enal, cis-3-hexenal, and 2-hexenal) contribute green-plant-like aldehyde aromas (p. 16, top para). Therefore, the concentration (“green fodder flavor(s) in a dose from 0.0025 to 0.5 g / kg based on the total weight of the supplemented feed”) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 41: Hatton discloses typically 50 grams of active ingredients are used per tonne of feed (p. 7, ln. 17-18). 1 tonne = 1,000 kg. Therefore, Hatton suggests 0.05 g active ingredient (green fodder flavor) /kg supplemented feed.
Hatton does not disclose the feed is supplemented with said green fodder flavor(s) in a dose from 0.1 to 0.2 g / kg based on the total weight of the supplemented feed.
The discussion of MPEP 2144.05 II applies here as above. 
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. 
In the present case, like Aller, the claimed concentration is different than that of the prior art. As such, the claimed concentration of green fodder flavor represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Independent claim 36
Regarding claim 36: Hatton discloses administering dairy cows (test cattle, p. 15, ln. 13; note that cattle references dairy cows, p. 1, ln. 14) a feed (straw, p. 15, ln. 13) supplemented with a feed additive comprising natural or synthetic green fodder flavors (green notes, p. 3, ln. 9-10). 
monounsaturated or polyunsaturated
Hatton discloses green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (p. 3, ln. 4-6). Hatton discloses the green fodder flavors comprises at least one analogue of hexanal (saturated aldehydes such as n-hexanal and 3,5,5-trimethyl hexanal, p. 3, ln. 14-15). Hatton discloses preferred and exemplary embodiments comprising green fodder flavors that is an analogue of hexanal. Hatton discloses a preferred composition comprises n-hexanol (p. 6, ln. 1). Hatton discloses n-hexanal in example I (p. 8, ln. 4); example II (p. 9, ln. 4); example III (p. 10, ln. 4); example IV (p. 11, ln. 4); example VI (p. 12, ln. 4); example VIII (p. 14, ln. 4); and example X (p. 16, ln. 4). 
Hatton does not disclose the green fodder flavors comprise at least one monosaturated or polyunsaturated analogues of hexanal. 
Artiga-Gonzalez is drawn to fragrances (abstract). Artiga-Gonzalez discloses green notes may be provided by compounds including monounsaturated analogues of hexanal (2-hexenal, 3-hexenal, para 0038) and polyunsaturated analogues of hexanal (2,4-hexadienal, para 0038). 
Meakins is drawn to the Chemistry of Fragrances (title). Meakins discloses a monounsaturated analogues of hexanal (trans-hex-2-enal) exhibits an intense green, fruity, vegetable-like odour (p. 177, top para). 
Högnadóttir is drawn to flavor perception and volatile compounds (title). Högnadóttir discloses six carbon compounds provide green plant-like aroma (p. 16, top para). Högnadóttir discloses hexenal and monounsaturated analogues of hexanal (trans-hex-2-enal, cis-3-hexenal, and 2-hexenal) contribute green-plant-like aldehyde aromas (p. 16, top para).
Artiga-Gonzalez, Meakins, and Högnadóttir are analogous are related to green note compounds. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms, as taught in Hatton, with green note producing monounsaturated analogues of hexanal and/or green note producing polyunsaturated analogues of hexanal, as taught in Artiga-Gonzalez, Meakins, and Högnadóttir, to obtain a method of administering dairy cows green fodder flavors that comprise at least one of a green note producing monounsaturated analogues of hexanal or a green note producing polyunsaturated analogues of hexanal. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a method of feeding a cow a green flavor that comprises green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms wherein the green note producing aliphatic compounds are selected from at least one a green note producing monounsaturated analogues of hexanal or a green note producing polyunsaturated analogues of hexanal. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to select a green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms wherein the green note producing aliphatic compounds are selected from at least one a green note producing monounsaturated analogues of hexanal or a green note producing polyunsaturated analogues of hexanal because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Hatton discloses green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (p. 3, ln. 4-6). Hatton discloses the green fodder flavors comprises at least one analogue of hexanal (saturated aldehydes such as n-hexanal and 3,5,5-trimethyl hexanal, p. 3, ln. 14-15). Artiga-Gonzalez discloses green notes may be provided by compounds including monounsaturated analogues of hexanal (2-hexenal, 3-hexenal, para 0038) and polyunsaturated analogues of hexanal (2,4-hexadienal, para 0038). Meakins discloses a monounsaturated analogues of hexanal (trans-hex-2-enal) exhibits an intense green, fruity, vegetable-like odour (p. 177, top para). Högnadóttir discloses hexenal and monounsaturated analogues of hexanal (trans-hex-2-enal, cis-3-hexenal, and 2-hexenal) contribute green-plant-like aldehyde aromas (p. 16, top para). As such, the selection of a green note producing aliphatic compound selected from at least one a green note producing monounsaturated analogues of hexanal or a green note producing polyunsaturated analogues of hexanal for the purpose of product in a green flavor is prima facie obvious. 
The phrase “natural or synthetic green fodder flavors” (claim 29, ln. 3) includes all possible forms of the flavors. In other words, a flavor is either natural or synthetic. As such, the prior art’s teaching is necessarily one of a natural or synthetic flavor. 
The phrase “for increasing the fresh matter intake (FMI) (kg/d) in dairy cows” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  In the present case, the prior art discloses administering dairy cows feed comprising a natural or synthetic green fodder flavors (Hatton, p. 3, ln. 9-10), wherein the green fodder flavors comprises green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (Hatton, p. 3, ln. 4-6), wherein the green note producing aliphatic compounds include hexanal (Hatton, p. 3, ln. 15). See also the discussions of Artiga-Gonzalez, Meakins, and Högnadóttir above. As such, the claimed intended does not must result in a manipulative difference between the claimed invention and the prior art. 
With respect to the property that the “for increasing the fresh matter intake (FMI) (kg/d) in dairy cows”: The recognition of the property does not distinguish the claimed invention from the prior art for the following reasons.
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection. MPEP 2112 III. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112 IV. 
Per MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.
In the present case, the “use”, i.e. for increasing the fresh matter intake (FMI) (kg/d) in dairy cows, is directed to the property of the composition. The prior art suggests a composition within the breadth of the claimed composition, i.e., a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprise green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (Hatton, p. 3, ln. 4-6), wherein the green note producing aliphatic compounds include hexanal (Hatton, p. 3, ln. 15). See also the discussion of Artiga-Gonzalez, Meakins, and Högnadóttir above. The prior art discloses the manipulative step of “administering” the composition. Hatton discloses the green aroma is the “most important single factor in obtaining” (p. 3, ln. 1-2) improved acceptability (p. 2, ln. 22). As such, the “use” is tantamount only to finding a property in the old composition.

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hatton et al., EP 0 174 821 A2; in view of Artiga-Gonzalez et al., US 2010/0022437 A1; Meakins, Chapter 10, The Safety and Toxicology of Fragrances; and Högnadóttir, Flavor Perception and Volatile Compounds in Fish; as applied to claims 19-21, 28-33, and 35-41 above, and in further view of Braund et al., US 4,118,513 A.
Hatton in view of Artiga-Gonzalez, Meakins, and Högnadóttir is relied on as above. 
Hatton in view of Artiga-Gonzalez, Meakins, and Högnadóttir does not disclose the protein content of green fodders. 
Braund is drawn to dairy cattle rations (abstract). Braund discloses increasing milk product in dairy cattle (col. 1, ln. 54-56). Braund discloses recommended protein content is 16% (col. 2, ln. 62-63). Braund discloses administering feed with 17.8%, 18.8%, and 18.5% protein (col. 2, ln. 65-66). Braund discloses feed with total protein contents of about 20% to about 25% (Table VI). Braund discloses increased milk production (col. 4, ln. 21-29). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to administer treated feed to dairy cattle, as taught in Hatton, wherein the feed comprises 16% protein, 17.8% protein, 18.8% protein, 18.5% protein, and about 20% to about 25% protein, as taught in Braund, to obtain a process for increasing the feed intake frequency of dairy cows comprising green foddlers that have a crude protein content in the range of about 15% to about 25%. One of ordinary skill in the art at the time the invention was filed would have been motivated to use green foddlers having a protein content of about 15% to about 25% to increase the milk production (Braund, col. 4, ln. 21-29).

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant argues Hatton’s disclosure of improve palatability, resulting in an increased lifeweight gain, and higher intake of silage per sheep is opposed to the teaching of the present invention (remarks, p. 7, 4th and 5th para). Applicant argues specification, Table 3, discloses the administration of monounsaturated or polyunsaturated analogues of hexanal does not lead to an appreciably higher amount of consumed feed or body weight gain of the test groups (remarks, p. 7, 2nd to last para). Examiner is not persuaded by this argument. The specification expressly contradicts the statement. In the “Summary” following Table 3, the specification states, “Trans-hex-2-enal and Hexanal significantly increased the daily FMI value in comparison with the control group. This also applies to the DMI value.” (p. 13, ln. 27-28). 
NOTE: 
FMI is daily fresh matter intake (specification, p. 1, ln. 12).
DMI is daily dry matter intake (specification, p. 1, ln. 12). 
Applicant argues the phrase “the added green fodder flavors cause said increase of the feed intake frequency of dairy cows” must be interpreted as a limiting method step, which method step neither is disclosed nor rendered obvious by the cited prior art (remarks, p. 8, 4th para). Examiner is not persuaded by this argument.
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection. MPEP 2112 III. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112 IV. 
Per MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.
In the present case, the “use”, i.e. the added green fodder flavors cause said increase of the feed intake frequency of dairy cows, is directed to the property of the composition. The prior art suggests a composition within the breadth of the claimed composition, i.e., a natural or synthetic green fodder flavors (p. 3, ln. 9-10), wherein the green fodder flavors comprise green note producing aliphatic compounds concentrated in the range 5-9 carbon atoms (Hatton, p. 3, ln. 4-6), wherein the green note producing aliphatic compounds include hexanal (Hatton, p. 3, ln. 15). See also the discussion of Artiga-Gonzalez, Meakins, and Högnadóttir above. The prior art discloses the manipulative step of “administering” the composition. Hatton discloses the green aroma is the “most important single factor in obtaining” (p. 3, ln. 1-2) improved acceptability (p. 2, ln. 22). As such, the “use” is tantamount only to finding a property in the old composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619